Citation Nr: 0627739	
Decision Date: 09/05/06    Archive Date: 09/12/06

DOCKET NO.  03-21 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hand 
disorder.

2.  Entitlement to service connection for chronic residuals 
of pneumonia secondary to exposure to Agent Orange.

3.  Entitlement to service connection for chronic residuals 
of pleurisy secondary to exposure to Agent Orange.

4.  Entitlement to service connection for a seizure disorder 
secondary to exposure to Agent Orange.

5.  Entitlement to service connection for a disability 
manifested by left leg bleeding, diagnosed as chronic 
thrombophlebitis, secondary to exposure to Agent Orange.

6.  Entitlement to service connection for a disability 
manifested by an enlarged heart secondary to exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968, 
including a period in the Republic of Vietnam.

This claim is on appeal from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in May 2006.  A transcript of the hearing is of record.

As a procedural matter, the Board notes that the veteran 
filed a claim for a left hand/arm disorder in May 2002.  
However, at the hearing before the Board in May 2006, he 
indicated that he meant to claim service connection for a 
right hand disorder and offered testimony only as to the 
right hand.  After carefully reviewing the claims file, the 
Board finds that the issue of a right hand disorder was 
neither previously raised nor adjudicated before the RO.

Specifically, in the initial claim, the veteran's service 
representative indicated that the veteran was "requesting 
service connection for left arm condition."  The due process 
notice mandated by the Veterans Claims Assistance Act (VCAA) 
mentioned only the "left arm condition."  When the RO 
issued a rating decision in April 2005, the only issue listed 
was "service connection for left hand and arm condition."  
In the May 2005 notice of disagreement, the veteran himself 
wrote "[p]ursuant to your letter dated April 13, 2005, which 
denied by left hand and arm condition I wish to file a NOD."  
Not surprisingly, the statement of the case referenced only 
the left hand and arm.  Further, on a VAF 9, the veteran 
himself again noted "I continue to have problems with my L 
hand."  

In addition, the veteran offered testimony before the RO in 
December 2005 and discussed only his left hand and arm.  When 
asked if the problems with his left hand prevented him from 
writing, he answered no because he wrote with his right hand.  
He went on to describe having numbness in the fingers of his 
left hand.  

Until the May 2006 hearing before the Board, the veteran had 
never mentioned problems with his right hand.  The Board 
finds that this is not the situation where there has been a 
typographical error or confusion on the part of the RO or the 
veteran.  He clearly filed a claim for a left arm/hand 
disorder, which was adjudicated by the RO.  That he now 
wishes to raise a claim for a right hand disorder effectively 
raises a new claim which cannot be bootstrapped onto the 
original claim for a left hand/arm disorder.

In order to get this issue on the correct procedural footing, 
the Board will withdraw without prejudice the veteran's claim 
for a left hand/arm disorder based on his statements at the 
Board hearing.  However, because the RO has not had an 
opportunity to consider the veteran's claim for a right hand 
disorder, it is referred to the RO for appropriate 
consideration.  The veteran is informed that the testimony 
offered at the Board hearing regarding his right hand is part 
of the claims file and will be considered in the adjudication 
of the claim.




FINDINGS OF FACT

1.  At a hearing before the Board, prior to the promulgation 
of a decision, the veteran requested a withdrawal of the 
issue of entitlement to service connection a left arm/hand 
disorder.

2.  The veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

3.  The veteran's currently-diagnosed seizure disorder and 
chronic thrombophlebitis (left leg bleeding), and claimed 
pneumonia, pleurisy, and heart enlargement, are not 
recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam.  

4.  Service medical records are negative for chronic 
residuals associated with pneumonia, pleurisy, seizures, left 
leg bleeding (thrombophlebitis), or heart enlargement.

5.  The medical evidence does not show that the veteran's 
currently-claimed pleurisy, seizures, left leg bleeding 
(thrombophlebitis), or heart enlargement are associated with 
military service or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for a left hand disorder have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2005) (as amended). 

2.  Chronic residuals of pneumonia were not incurred or 
aggravated in service, and may not be presumed to have been 
incurred or aggravated in service, including due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

3.  Chronic residuals of pleurisy secondary were not incurred 
or aggravated in service, and may not be presumed to have 
been incurred or aggravated in service, including due to 
Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).

4.  A seizure disorder was not incurred or aggravated in 
service, and may not be presumed to have been incurred or 
aggravated in service, including due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).

5.  A disability manifested by left leg bleeding, diagnosed 
as chronic thrombophlebitis, was not incurred or aggravated 
in service, and may not be presumed to have been incurred or 
aggravated in service, including due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).

6.  A disability manifested by an enlarged heart was not 
incurred or aggravated in service, and may not be presumed to 
have been incurred or aggravated in service, including due to 
Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to Service Connection for a Left Hand 
Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2005) 
(as amended by 68 Fed. Reg. 13235 (April 18, 2003)).  

At a hearing before the Board, the following exchange took 
place:

REPRESENTATIVE:  . . . For the record, I 
want to clarify that the Veteran was 
claiming a service connection for a right 
hand and arm condition as a direct result 
of his military service in lieu of the 
left hand.  We have presented pictures 
showing that the Veteran has, did injure 
his right arm and hand during service, 
and the Veteran just made the claim to 
his right arm and hand and we just wanted 
to clarify that for the record.

JUDGE:  So all along it's the right hand, 
is what we are meant to be talking about 
and not the left . . . . 

REPRESENTATIVE:  Yes, sir.

The veteran then went on to offer testimony only on right arm 
and hand complaints.  Under the circumstances, it is more 
advantageous for the veteran to withdraw the claim rather 
that for the Board to enter a final decision on the left hand 
issue, in terms of any future desire to re-raise the claim 
for a left hand disorder.  Therefore, as the veteran has 
withdrawn the appeal as to this issue, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.

II.  Entitlement to Service Connection for Exposure to Agent 
Orange

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service-
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as amended).  

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2005).  

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2005).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim must fail.  The 
Secretary of VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341 (1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

However, the Veterans Claims Court has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to grant service connection.  See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

The veteran claims that exposure to Agent Orange during his 
military service in Vietnam caused his current problems with 
pneumonia, pleurisy, seizures, "left leg bleeding," and 
heart enlargement.  At a hearing before the Board, he 
testified that he was first diagnosed with pleurisy and 
pneumonia in 1971 and his family doctor told him that it 
might be related to Agent Orange exposure.  He indicated that 
his legs started to bleed in the early 1970s and he was told 
he had an ulcerated leg.  

In addition, the veteran stated that a VA doctor told him in 
1986 or 1987 that the problems with his leg were caused by 
Agent Orange exposure.  He reported that he had a heart 
attack in 1993 and a doctor told him that it could be related 
to Agent Orange but that he did not know.  Finally, he 
related that he developed seizures in 2000 and the doctor 
told him that he did not know whether the seizures could be 
related to Agent Orange.

Because the veteran had qualifying service in Vietnam, 
exposure to Agent Orange is presumed.  However, after a 
review of the file, the Board finds that the evidence does 
not support the claims.  First, the Board notes that the 
service medical records fail to show diagnoses related to any 
of the claims on appeal.  The service separation examination 
dated in March 1968 reflects a normal clinical evaluation of 
his lungs (no pneumonia or pleurisy), neurologic (no 
seizures), lower extremities (no leg bleeding), and heart (no 
enlarged heart).  Therefore, the evidence does not show 
chronic disorders related to the claims during military 
service.

By rating decision dated in November 1963, the RO denied the 
veteran's claims for, among other things, pleurisy, collagen 
vascular disease caused by pneumonia, and chronic 
thrombophlebitis, left leg with venous insufficiency.  The 
medical evidence associated with the claims file at the time 
showed, among other things, that the veteran had been 
hospitalized with pneumonia and pleurisy in 1971, and with a 
blood clot in the left leg in 1972 with a pulmonary embolus.  

A contemporaneous VA examination reflected diagnoses of 
chronic thrombophlebitis, left leg with venous insufficiency, 
residuals of pulmonary embolism, acute, with residual 
shortness of breath and occasional chest pain, and collagen 
vascular disease, which the examiner noted needed to be 
verified.  The veteran did not appeal the November 1963 
rating decision and it became final.

In February 2002, the veteran filed claims for recurring 
bilateral pneumonia, pleurisy, frequent seizures, bleeding of 
the left lower leg, and an enlarged heart on the left side, 
claimed as all related to Agent Orange exposure.  The claims 
were considered new claims and denied by decision dated in 
April 2002, and the veteran now appeals.

Even presuming that the veteran was exposed to Agent Orange 
during military service, the Board finds no clinical evidence 
which suggests that his claims on appeal are due to Agent 
Orange exposure.  38 C.F.R. § 3.309 (2005).  Significantly, 
the claimed disorders, pneumonia, pleurisy, seizures, left 
leg bleeding (thrombophlebitis), and enlarged heart are not 
on the list of presumptive diseases associated with Agent 
Orange exposure.  As such, the veteran's claims for service 
connection on the basis of Agent Orange exposure must 
necessarily be denied. 

In addition, the claims must be denied on a direct basis 
because the evidence does not show chronic manifestations of 
the disorders in service.  As noted above, the veteran's 
service separation examination was normal for all relevant 
body systems.  Further, the evidence does not show continuity 
of symptomatology subsequent to military discharge with 
respect to the claims on appeal.  

Of note, the medical evidence reflects the following:  i) a 
diagnosis of pneumonia and pleurisy in October 1971 (3 years 
after discharge), but chest X-rays of October 1984, March 
1997, and May 2001 were normal; ii) a diagnosis of seizures 
in July 2000, some 30+ years after military discharge; iii) a 
diagnosis of "acute" thrombophlebitis (severe deep vein 
thrombosis) in 1972 (4 years after discharge), and status 
dermatitis in October 1979 and July 1985; and iv) a diagnosis 
of a myocardial infarction in April 1993 (25 years after 
discharge), but an August 2000 echocardiogram showed a normal 
left ventricle, mildly thickened aortic value, and trace to 
mild mitral regurgitation, and a November 2000 thallium test 
showed normal left ventricular size and systolic function 
(suggesting no heart enlargement).

This evidence indicates an absence of complaints or any 
symptoms reasonably attributed to the claims on appeal for 
several to many years after military discharge.  The multi-
year gaps between separation from service and first 
complaints fails to satisfy the continuity of symptomatology 
required to support the claims for entitlement to service 
connection.  

Further, since the service medical records do not reflect 
that the veteran was noted to have symptoms attributable to 
the claims on appeal during service, there is no possibility 
of showing continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) ("where the condition noted during service . . . 
is not, in fact, shown to be chronic 
. . . [,] then a showing of continuity after discharge is 
required to support the claim.").  

In this case, there were no conditions noted during service 
and no continuity of symptomatology after discharge.  As 
such, there is no support for the claims based on continuity 
of symptomatology.  See also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  

Moreover, the veteran has not provided any medical evidence 
that would etiologically link his claims with military 
service or otherwise show a relationship.  Despite his 
assertions that various physicians have related that his 
claims could have been related to Agent Orange exposure, the 
medical evidence does not support his statements.  No 
physician has asserted a causal relationship between any of 
the veteran's claims and Agent Orange exposure.  He has only 
offered his lay statements concerning a relationship.  Thus, 
the claims for service connection are denied on a direct 
basis.

The Board has considered the veteran's written statements and 
sworn testimony that he developed the disorders claimed on 
appeal as a result of Agent Orange exposure.  Although his 
statements and testimony are probative of symptomatology, 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no complaints 
or findings during active duty or until many years after 
service.  He lacks the medical expertise to offer an opinion 
as to the diagnosis of current pathology, as well as to 
medical causation of any current disability.  In the absence 
of competent, credible evidence of a chronic disability in 
service, lack of continuity of relevant symptomatology, the 
absence of a medical nexus, service connection is not 
warranted and the claims are denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in February 2002, July 2002, and March 2005.  He has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the July 2003 
SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a personal hearing at the RO in September 
2003, and before the Board in May 2006.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, because the veteran's claimed disorders are not on 
the presumptive list for Agent Orange exposure, were not 
shown in service or for many years after military discharge, 
and, in the absence of a medical nexus between his current 
complaints and military discharge, a remand for a medical 
examination is not necessary to evaluate the claims.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  


ORDER

The claim of entitlement to service connection for a left 
hand disorder is dismissed without prejudice.

The claim for entitlement to service connection for chronic 
residuals of pneumonia secondary to exposure to Agent Orange 
is denied.

The claim for entitlement to service connection for chronic 
residuals of pleurisy secondary to exposure to Agent Orange 
is denied.

The claim for entitlement to service connection for a seizure 
disorder secondary to exposure to Agent Orange is denied.

The claim for entitlement to service connection for a 
disability manifested by left leg bleeding, diagnosed as 
thrombophlebitis, secondary to exposure to Agent Orange is 
denied.

The claim for entitlement to service connection for a 
disability manifested by an enlarged heart secondary to 
exposure to Agent Orange is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


